Citation Nr: 0027764	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) for the period from December 13, 1996 to September 28, 
1999 and a 30 percent rating for the period from September 
29, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in March 1997 and April 
1997 by the RO in Columbia, South Carolina.

The Board notes that the veteran has appealed the initial 
rating assigned for PTSD following the grant of service 
connection for that condition.  In light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in the recently-issued case Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized the 
issue as one involving the propriety of the initial 
evaluation assigned.  During the pendency of the appeal, the 
rating for PTSD was increased from 10 to 30 percent from 
September 29, 1999.  On a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law; it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  Thus, the claim for a higher evaluation for PTSD 
remains in appellate status before the Board.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The Board finds that the September 1999 VA psychiatric 
examination report is inadequate for rating purposes.  Review 
of the examination report reveals that the examining 
physician did not have the veteran's claims folder available 
for review.  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized.  The 
provisions of 38 C.F.R. § 3.655(b) indicate that when an 
examination is scheduled in conjunction with a claim for 
increase and a veteran fails to report for the examination, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (1999).  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected PTSD since September 1999.  
These records should include hospital 
reports, physician treatment notes, and 
any other records not previously made a 
part of the claims folder.  Complete 
copies of all records should be 
associated with the claims folder.

3.  The veteran should be referred for a 
VA psychiatric examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner in connection 
with this opinion request.  All indicated 
tests and studies should be conducted and 
all findings should be reported in 
detail.  On the basis of both current 
examination findings and a thorough 
review of all records in the claims 
files, the examiner should express an 
opinion regarding the overall degree of 
impairment resulting from the veteran's 
service-connected PTSD and the effect of 
the PTSD on his ability to work.  The 
examiner should also assign a Global 
Assessment of Functioning Scale score, 
representing impairment due to PTSD, and 
include an explanation of that score, as 
it pertains to social and industrial 
impairment due to PTSD.  The examiner's 
report must include answers to the 
following questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, how often does he have them?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks)?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Has the veteran taken time off from 
work due to his PTSD, and if so, how 
much?

k.  Does the veteran have suicidal 
ideation?

l.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

m.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect his personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?

r.  Does the veteran have an inability to 
establish and maintain effective 
relationships?

To the extent possible, the examiner 
should state whether any positive 
symptomatology noted above is 
attributable to any conditions other than 
his service-connected PTSD.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Upon completion of the foregoing, the 
RO should review the claim.  The RO 
should consider whether "staged" 
ratings are warranted, in accordance with 
the Court's holding in Fenderson, supra.  
If appropriate, the SSOC should also 
include the provision of 38 C.F.R. 
§ 3.655 and a discussion of the 
applicability of this regulation in his 
case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



